DOCUMENTARY STAMP TAX — ASSIGNMENT OF REALTY An assignment of realty where the State has sold property pursuant to a Certificate of Purchase and is not a party to the assignment between the State's vendee, assignor and the assignee, such assignment is subject to the documentary stamp tax.  The Attorney General's office is in receipt of your opinion request wherein you asked, in effect, the following question: Is an assignment of realty pursuant to a Certificate of Purchase, wherein the State is the vendor, and not a party to the transfer between the State's vendee, assignor, and the assignee subject to the documentary stamp tax.  Title 68 O.S. 5101 [68-5101] through 68 O.S. 5107 [68-5107] (1971) sets forth the provisions for the documentary stamp tax.  Section 68 O.S. 5101 [68-5101] states: "A. There is hereby imposed on each deed, instrument, or writing by which any lands, tenements, or other realty sold shall be granted, assigned, transferred, or otherwise conveyed to or vested in the purchaser or purchasers, or and other person or persons, by his or by their direction, when the consideration or value of the interest or property conveyed, exclusive of the value of any lien or encumbrance remaining thereon at the time of sale, exceeds One Hundred Dollars ($100.00), a tax at the rate of fifty-five cents ($0.55) for each Five Hundred Dollars ($500.00) or fraction part thereof.  "B. The tax is limited to conveyances of realty sold and does not apply to other conveyances. The tax attaches at the time the deed or other instrument of conveyance is executed and delivered to the buyer, irrespective of the time when the sale is made.  "C. The term 'sold' imports a transfer of an interest for a valuable consideration, which may involve money or anything of value.  "D. The term 'deed' includes any instrument or writing whereby realty assigned, transferred, or otherwise conveyed to, or vested in, the purchaser or, at his discretion, any other person." (Emphasis added) Title 68 O.S. 5102 [68-5102] (1971) sets forth the exemptions wherein the tax shall not apply. Section 5102 states in pertinent part: "The tax imposed by Section 5101 of this title shall not apply to: "ii. Deeds or instruments to which the State of Oklahoma or any of its instrumentalities, agencies or subdivisions is a party, whether as grantee or as grantor or in any other capacity; . . ." As is made clear by the above-quoted provisions the Certificate of Purchase between the State and the purchaser is not subject to the documentary stamp tax. However, where said purchaser transfers or assigns said realty pursuant to said Certificate of Purchase, then said conveyance is, under Section 5101, a transfer or assignment of realty which is subject to the tax.  It is, therefore, the opinion of the Attorney General that your question should be answered in the affirmative, in that under 68 O.S. 5101 [68-5101] (1971), et seq an assignment of realty where the State has sold property pursuant to a Certificate of Purchase and is not a party to the assignment between the State's vendee, assignor and the assignee, such assignment is subject to the documentary stamp tax.  (Donald B. Nevard)